DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit in claims 1, 2, and 7, and notification units in claims 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiu et al. (US 2011/0301978, hereinafter “Shiu”).
Regarding claim 1, Shiu teaches an image forming apparatus 112 (Fig. 2) comprising: 
an image forming unit (inherent in a printer) that forms images of an output material set (e.g., adhesive summaries, prescription, billing summary) including a plurality of types of output materials (e.g., paper, adhesive labels; [0048, 0050, 0052, 0053]) (see also blocks 224, 228, and 230 in Fig. 2, [0114-0119]); 
an acquisition unit (a memory within image forming apparatus 112 must be present in conjunction with a controller in order for the apparatus to receive and store, at least temporarily, print jobs and to control printing operations specific to each print job, especially if terminals 114, 116, etc. comprise CPU 120 and memory 130; [0045]) that acquires image information of the output material set transmitted from a terminal apparatus 114/116 (Fig. 1, [0048]), wherein the terminal apparatus 114/116 provides an identifier 310 for identifying the output material set to each of the plurality of types of output materials included in the output material set (note that management module 146 produces identifier 310, and management module 146 is a part of memory 130 which may be a part of terminals 114/116) ([0045, 0061, 0064, 0074, 0096]) and transmits image information of each of the plurality of types of output materials ([0114-0119]); and 
a controller (as mentioned above, a controller to control printing operations specific to each print job must be present) that controls, in a case where the image information of the plurality of types of output materials for each output material set is ready, the image forming unit to form the images of the output material set (surely the controller controls the image forming unit to form images when the image information is ready
Regarding claim 2, Shiu teaches the image forming apparatus according to Claim 1, wherein the acquisition unit acquires image information of output material sets from a plurality of terminal apparatuses 114/114’/116/16’ (Fig. 1, [0045]).
Regarding claim 5, Shiu teaches the image forming apparatus according to Claim 1,  further comprising: a plurality of supply units that supply recording media to the image forming unit, a plurality of types of recording media being stored in the plurality of supply units, wherein the controller controls the image forming unit - 40 -to form an image of each of the plurality of types of output materials on a corresponding one of the plurality of types of recording media.  (As a user can generate a print job which prints adhesive medical summaries printed on adhesive labels and prescriptions printed on paper ([0114, 0117]), the image forming apparatus must have a plurality of supply units that supply recording media to the image forming unit, a plurality of types of recording media being stored in the plurality of supply units wherein the controller controls the image forming unit - 40 -to form an image of each of the plurality of types of output materials on a corresponding one of the plurality of types of recording media.)
Regarding claim 13, Shiu teaches the image forming apparatus according to Claim 1, wherein the controller controls the image forming unit to output the plurality of types of output materials included in the output material set in a predetermined order (whatever order the image forming unit outputs the plurality of types of output materials is surely predetermined).
Regarding claim 14, Shiu teaches an image forming system 100 (Fig. 1, [0043]) comprising: the image forming apparatus 112 according to Claim 1; and at least one terminal apparatus 114/114’/116/116’ that is connected to the image forming apparatus 112 via a communication line (via network 110; [0044]), the at least one terminal apparatus provides an identifier 310 for identifying an output material set to each of a plurality of types of output materials included in the output material set (note that management module 146 produces identifier 310, and management module 146 is a part of memory 130 which may be a part of terminals 114/116) ([0045, 0061, 0064, 0074, 0096])  and transmits image information of each of the plurality of types of output materials ([0114-0119]).
Regarding claim 15, Shiu teaches an image forming apparatus 112 (Fig. 2) comprising: 
image forming means (inherent in a printer) for forming images of an output material set (e.g., adhesive summaries, prescription, billing summary) including a plurality of types of output materials (e.g., paper, adhesive labels; [0048, 0050, 0052, 0053]) (see also blocks 224, 228, and 230 in Fig. 2, [0114-0119]); 
acquisition means (a memory within image forming apparatus 112 must be present in conjunction with a controller in order for the apparatus to receive and store, at least temporarily, print jobs and to control printing operations specific to each print job, especially if terminals 114, 116, etc. comprise CPU 120 and memory 130; [0045]) for acquiring image information of the output material set transmitted from a terminal apparatus 114/116 (Fig. 1, [0048]) that provides an identifier 310 for identifying the output material set to each of the plurality of types of output materials included in the output material set (note that management module 146 produces identifier 310, and management module 146 is a part of memory 130 which may be a part of terminals 114/116) ([0045, 0061, 0064, 0074, 0096]) and transmits image information of each of the plurality of types of output materials ([0114-0119]); and 
control means (as mentioned above, a controller to control printing operations specific to each print job must be present) for controlling, in a case where the image information of the plurality of types of output materials for each output material set is ready, the image forming means to form the images of the output material set (surely the controller controls the image forming means to form images when the image information is ready).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu (US 2011/0301978) in view of Sanchez et al. (US 5,551,686, hereinafter “Sanchez”).
Regarding claim 3, Shiu teaches the image forming apparatus according to Claim 2, but fails to teach the apparatus further comprising:  - 39 -a plurality of notification units that are associated with the plurality of terminal apparatuses, wherein in a case where output of an output material set is completed, the controller causes one of the plurality of notification units that is associated with a corresponding one of the plurality of terminal apparatuses that has transmitted image information of the output material set for which output is completed to provide notification in a first manner.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shiu to include a plurality of notification units that are associated with the plurality of terminal apparatuses, wherein in a case where output of an output material set is completed, the controller causes one of the plurality of notification units that is associated with a corresponding one of the plurality of terminal apparatuses that has transmitted image information of the output material set for which output is completed to provide notification in a first manner, as taught by Sanchez.  One would have been motivated to make this modification in order to allow users to be informed that their print job is completed, so that they do not have to waste time waiting by the printer.
Regarding claim 4, Shiu teaches the image forming apparatus according to Claim 3, but fails to teach wherein in a case where image information of an output material set is received, the controller causes one of the plurality of notification units that is associated with a corresponding one of the plurality of terminal apparatuses that has transmitted the received image information of the output material set to provide notification in a second manner that is different from the first manner.
Sanchez teaches in a case where image information of an output material set is received, the controller causes one of the plurality of notification units that is associated with a corresponding one of the plurality of terminal apparatuses that has transmitted the received 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shiu such that in a case where image information of an output material set is received, the controller causes one of the plurality of notification units that is associated with a corresponding one of the plurality of terminal apparatuses that has transmitted the received image information of the output material set to provide notification in a second manner that is different from the first manner, as taught by Sanchez.  One would have been motivated to make this modification in order to alert users when a printing medium has run out, which would allow users to refill the printing medium in order to finish printing.

Claim(s) 6, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu (US 2011/0301978) in view of Fujikura (US 2004/0042803). 
Regarding claim 6, Shiu teaches the image forming apparatus according to Claim 5, but fails to teach wherein in a case where one of the plurality of supply units becomes unable to perform supply, the controller controls the image forming unit to output, as an alternative output material, a recording medium supplied from a different supply unit different from the supply unit that is not able to perform supply, out of the plurality of supply units.
Fujikura teaches an apparatus wherein in a case where one 126 of a plurality of supply units 126/38/44 (Fig. 7) becomes unable to perform supply, the controller controls the image forming unit to output, as an alternative output material, a recording medium supplied from a different supply unit 38 different from the supply unit that is not able to perform supply, out of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shiu wherein in a case where one of the plurality of supply units becomes unable to perform supply, the controller controls the image forming unit to output, as an alternative output material, a recording medium supplied from a different supply unit different from the supply unit that is not able to perform supply, out of the plurality of supply units, as taught by Fujikura.  One would have been motivated to make this modification in order to allow printing to continue when one supply unit runs out of recording media.
Regarding claim 7, modified Shiu teaches the image forming apparatus according to Claim 6, but does not explicitly teach wherein the controller controls the acquisition unit to cause image information of an output material corresponding to the supply unit that is not able to perform supply to be stored in a memory, and wherein in a case where the supply unit that is not able to perform supply is recovered to be able to perform supply, the controller controls the image forming unit to form an image of the output material corresponding to the supply unit that is recovered to be able to perform supply.
However, as the acquisition unit/memory of Shiu at least temporarily stores printing information and data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the memory to store the image information of an output material corresponding to the supply unit that is not able to perform supply.  It would have further been obvious for the controller to control the image forming unit to form an image of the output material corresponding to the supply unit that is recovered to be able to perform supply (i.e., resupplied with output material).  One would have been motivated to make this 
Regarding claim 9, modified Shiu teaches the image forming apparatus according to Claim 6, wherein the controller controls the image forming unit to form an image on the alternative output material with a same size as, smaller than, or larger than an image that is originally to be formed on the output material (see Fujikura Figs. 13A, 13B, and 15, flow of S10-S12, S12A, S13, S14, S14-0 through S14-6, [0119-120, 0122, 0132]; when printing on the alternative output material, the image must be formed with either a same size as, smaller than, or larger than the original image, as any image formed will fall into one of the three options).
Regarding claim 11, modified Shiu teaches the image forming apparatus according to Claim 6, wherein a recording medium stored in the different supply unit is different from all the plurality of types of recording media stored in the plurality of supply units, except for the recording medium stored in the different supply unit (see Fujikura [0139]; a switching may be made from a paper cassette that holds the print medium of a small size to a paper cassette that holds print medium of a larger size).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu (US 2011/0301978) in view of Fujikura (US 2004/0042803) as applied to claim 6 above, and further in view of Takashiro (US 5,848,346).
Regarding claim 8, modified Shiu teaches the image forming apparatus according to Claim 6, but fails to teach - 41 -wherein the controller controls the image forming unit to form an image of the identifier on the alternative output material.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of modified Shiu to control the image forming unit to form an image of the identifier on the alternative output material and to include a shifting discharge tray in the apparatus, as taught by Takashiro.  One would have been motivated to make this modification in order to discriminate a desired job from other jobs (Takashiro Col. 7 lines 47-58).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu (US 2011/0301978) in view of Watanabe et al. (US 2005/0025543, hereinafter “Watanabe”).
Regarding claim 12, Shiu teaches the image forming apparatus according to Claim 1, but fails to teach wherein in a case where formation of images of an output material set is started, the controller causes formation of images of a different output material set not - 42 -to be started until formation of images of all the plurality of types of output materials included in the output material set is completed.
Watanabe teaches in a case where formation of images of an output material set (first job) is started, the controller causes formation of images of a different output material set (second job) not - 42 -to be started until formation of images of all the plurality of types of output materials included in the output material set is completed (Fig. 11 S1001 through S1009, [0223-0226]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shiu wherein in a case where formation of .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein the controller controls the image forming unit to form no image on the alternative output material” in combination with the remaining limitations of claim 10.

Prior Art
The prior art cited but not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852